918 F.2d 179
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.In re MCCUBBIN ENTERPRISES, INC., Debtor.J. Baxter SCHILLING, Trustee, Plaintiff-Appellee,v.Lester REEVES, Dorothy Reeves, Defendants-Appellants
90-5974.
United States Court of Appeals, Sixth Circuit.
Nov. 15, 1990.

Before KEITH, KENNEDY and SUHRHEINRICH, Circuit Judges.

ORDER

1
This appeal arises from a bankruptcy adversary proceeding in which the trustee sought to recover monies transferred by the debtor to the defendants.  The trustee asserted that the transfers were voidable under state law, having been made without adequate consideration, and that certain of them were preferential under 11 U.S.C. Sec. 547.  The bankruptcy court, following trial, found the trustee had not met his burden of proof as to lack of consideration, but did find a portion of the transfers were voidable preferences.  On appeal, the district court reversed, holding the bankruptcy court had applied an incorrect burden of proof, and remanded for further findings.  Other issues raised by the trustee were not addressed.  The defendants appealed.


2
The trustee now moves for dismissal of the appeal on grounds the district court's order is not final and appealable.  The defendants respond in opposition.  Upon review and consideration, we conclude the district court's order is not final and appealable.  Unlike In re:  Gardner, 810 F.2d 87 (6th Cir.1987), the decision of this Court will not fully resolve this case.   See also In re:  Frederick Petroleum Corp., 912 F.2d 850 (6th Cir.1990).


3
It is therefore ORDERED that this appeal is dismissed for lack of jurisdiction.